Moule, J. (dissenting).
Plaintiff and three others, who had been arrested and charged with robbery, were photographed in a police station by defendant’s photographer, but their names were not obtained. Plaintiff was later released and another suspect arrested. Defendant, not knowing that plaintiff had been released, obtained the names of the persons then under arrest and used them in connection with a newsfilm that same evening and the following day at noon.
Defendant’s photographer recalled going to the police station and taking the picture. He did not remember whether he asked questions although it was routine to do so. He followed normal news procedures used by defendant and other television stations. The persons whose pictures he took were those detained by the police in the robbery. Defendant’s news editor prepared a transcript for the telecast. Since the story broke on a Saturday night, it was customary to use the film on Sunday at noon also. The person in charge of the station on Sunday took the picture as it was, which was customary, and not having obtained any new information about the robbery, used the picture. As recognized by the majority, defendant could not be held liable for *90mere negligence but only for reckless disregard of the plaintiff’s rights.
Although it does not appear that defendant failed to follow its normal and established procedures, the fact that it might not have done so does not show that it acted with reckless disregard of the truth. Failure to follow one’s own procedures is not by itself sufficient even to show negligence. (Danbois v. New York Cent. R. R. Co., 12 N Y 2d 234; Valentino v. Johnson Corp., 23 A D 2d 727; Taddeo v. Tilton, 248 App. Div. 290.)
Reckless or wanton conduct means publication of a falsehood " with knowledge that it was false or with reckless disregard of whether it was false or not.” (New York Times Co. v. Sullivan, 376 U. S. 254, 280.) The cases cited by the majority on the question of recklessness are distinguishable on their facts. In Farrington v. Star Co. (244 N. Y. 585) for instance, defendant newspaper went out of its way to write up a sensational story and erroneously used plaintiff’s picture-in it, under circumstances where it knew that it was doubtful that it had the right picture.
The use of plaintiff’s picture cannot be said to have been “'with the high degree of awareness of [its] probable falsity demanded ” (Garrison v. Louisiana, 379 U. S. 64, 74) nor could defendant have " in fact entertained serious doubts as to the truth of [its] publication.” (St. Amant v. Thompson, 390 U. S. 727, 731.) An inference of gross carelessness cannot be drawn from the fact - that a mistake was made, and since the record contains no evidence of reckless conduct, the verdict should be set aside and the complaint dismissed. (Frechette v. Special Magazines, 285 App. Div. 174.)
Gabrielli and Henry, JJ., concur with Del Vecchio, J. P.; Moule, J., dissents and votes to reverse and dismiss the complaint, in opinion.
Judgment, insofar as appealed from, and order affirmed, with costs.